         Case 1:19-cv-12175-LTS Document 70 Filed 08/24/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



 DIANA VARA, AMANDA WILSON,
 NOEMY SANTIAGO, KENNYA
 CABRERA, and INDRANI MANOO,
 on behalf of themselves and all others
 similarly situated,
                  Plaintiffs,
                                                  Civil No. 19-12175-LTS
 v.

 ELISABETH P. DEVOS, in her official
 capacity as Secretary of the United States
 Department of Education, and THE UNITED
 STATES DEPARTMENT OF EDUCATION,
                Defendants.




                                    NOTICE OF APPEAL

       Notice is hereby given that Elisabeth P. DeVos, in her official capacity as Secretary of the

United States Department of Education, and the United States Department of Education (the

defendants in the above-captioned case) hereby appeal to the United States Court of Appeals for

the First Circuit from the district court’s (Sorokin, J.) June 25, 2020, “Memorandum and Order on

Plaintiffs’ Motion for Class Certification (Doc. No. 58) and Motion for Judgment (Doc. No. 38)”

(Doc. No. 58), and the June 25, 2020, “Final Judgment” (Doc. No. 59).
Case 1:19-cv-12175-LTS Document 70 Filed 08/24/20 Page 2 of 2



                                  Respectfully submitted,

                                  Elisabeth DeVos, in her official capacity as
                                  Secretary of Education, and the United
                                  States Department of Education

                                  By their attorney,

                                  Andrew E. Lelling
                                  United States Attorney


                                  /s/ Annapurna Balakrishna
                                  Annapurna Balakrishna
                                  Assistant United States Attorney
                                  United States Attorney’s Office
                                  One Courthouse Way, Suite 9200
                                  Boston, Massachusetts 02210
                                  Tel.: 617-748-3111
                                  Email: annapurna.balakrishna@usdoj.gov




                              2
